MEMORANDUM **
Audriel Cahue-Anguiano, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeal’s (“BIA”) order dismissing an appeal of the Immigration Judge’s decision denying his motion to terminate removal proceedings.1 We review de novo the jurisdictional limits of IIRIRA and review for substantial evidence the BIA’s factual findings. Pondoc Hemaez v. INS, 244 F.3d 752, 756 (9th Cir.2001). We deny the petition.
This Court lacks jurisdiction to review the Immigration and Naturalization Service’s (“INS”) discretionary decision when to commence removal proceedings. See 8 U.S.C. § 1252(g); Montero-Martinez v. INS, 277 F.3d 1137, 1140-41 (9th Cir. 2002).
Furthermore, because a twelve-month delay fails to establish affirmative misconduct by the INS, petitioner’s due process challenges to the INS’s discretionary decision when to commence removal proceedings are foreclosed by Cortez-Felipe v. INS, 245 F.3d 1054, 1057 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act ("IIRIRA”) of 1996 apply to this case because removal proceedings were initiated against petitioner after April 1, 1997. See Kalawv. INS, 133 F.3d 1147, 1150 (9th Cir. 1997).